Citation Nr: 1009904	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as secondary to herbicide exposure.  

2.  Entitlement to a waiver of recovery of an overpayment of 
VA pension benefits of $2,049.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for a skin 
disability, claimed as secondary to herbicide exposure.  The 
Veteran subsequently initiated and perfected an appeal of 
this rating determination.  

This issue was originally presented to the Board in September 
2006, at which time it was remanded for additional 
development.  It has now been returned to the Board.  The 
Board finds that the actions ordered by the Board within the 
prior remand have been accomplished by the agency of original 
jurisdiction.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

This matter also arises from an August 2005 denial of the 
Veteran's request for an overpayment waiver.  He filed a 
timely notice of disagreement regarding this determination.  

The issues of entitlement to a waiver of overpayment is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have military service in the Republic 
of Vietnam.  

2.  Competent evidence has not been presented indicating a 
current skin disability was incurred during military service, 
within a year thereafter, or as the result of an incident 
therein, to include herbicide exposure.  


CONCLUSION OF LAW

A skin disability was not incurred in active military 
service, nor may it be presumed to have been incurred or 
aggravated therein, to include as a result of exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.3159, 3.303, 3.304, 
3.307, 3.309, 3.311 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In 
October 2002 and March 2006 letters, the Veteran was notified 
of the information and evidence needed to substantiate and 
complete the claim on appeal.  Additionally, the March 2006 
letter provided him with the general criteria for the 
assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice 
was also not issued prior to the November 2002 adverse 
determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing 
error in providing notice to the Veteran and subsequently 
readjudicating his claims on several occasions, most recently 
within the October 2006 statement of the case.  Id; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  The Board is not aware, and the Veteran has 
not suggested the existence of, any additional pertinent 
evidence not yet received.  

The Board notes that no medical examination has been 
conducted and/or medical opinion obtained with respect to the 
Veteran's service connection claim for a skin disability.  
However, the Board finds that the record, which does not 
reflect competent evidence showing a nexus between service 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  As 
outlined in McLendon v. Nicholson [20 Vet. App. 79 (2006)], 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent evidence has not been presented 
linking any current skin disability to service, as will be 
discussed in greater detail below.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a skin disability, 
to include as secondary to herbicide exposure.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Veteran has alleged service in the Republic of Vietnam 
which, if demonstrated in the record, affords him the 
presumption of exposure to herbicides such as Agent Orange.  
38 C.F.R. § 3.307(a)(6) (2009).  In the case of veterans with 
confirmed military service in Vietnam, service connection is 
presumed for certain disabilities which manifest within 
prescribed time periods in such veterans with confirmed 
herbicide exposure.  However, the Veteran's service therein 
must first be established.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  
An opinion of the General Counsel for VA held that: service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 
27-97 (July 23, 1997).  The opinion also held that the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e) in order for a presumption to 
be afforded him.  

In a similar case, Haas v. Peake [525 F.3d 1168 (Fed. Cir 
2008)], the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) upheld the Board's interpretation 
that, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008).  

In that decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."  

In the present case, the Veteran alleges military service in 
Vietnam.  At an August 1997 hearing on an unrelated issue, 
the Veteran stated he served in Vietnam for approximately six 
months during military service.  In an April 2003 statement, 
the Veteran stated he served aboard a naval vessel in the 
Gulf of Tonkin, and was exposed to Agent Orange when a 
shipmate released an orange chemical onboard the ship.  
Nevertheless, the Board observes that while the Veteran's DD-
214 confirms 1 year, 10 months, and 27 days of foreign and/or 
sea service in the U.S. Navy, it does not reflect any 
decoration indicative of military service within or in the 
proximity of Vietnam.  Also, service personnel records do not 
reflect any in-country visitations.  Such records do indicate 
the Veteran was stationed aboard the U.S.S. John S. McCain, 
but do not reflect this vessel was docked in Vietnam or 
traveled in the inland waterways therein.  As such, he is not 
entitled to a presumption of in-service exposure to Agent 
Orange.  However, the Veteran is not otherwise precluded from 
establishing exposure to herbicides, or service connection 
for a skin disability with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for a skin disability.  His May 
1975 service separation examination is negative for any 
abnormality of the skin.  

Post-service, the Veteran has been seen on several occasions 
for a skin disorder.  In May 1985, the Veteran was seen for a 
rash of the right thigh, of unknown etiology.  He was given 
medication.  He was again seen for a right thigh rash in 
August 1985.  The impression was of a possible allergy vs. 
eczema vs. acne vulgaris.  He was again afforded topical 
medication.  A subsequent patch test was positive for an 
allergy to nickel.  In October 1985, he sought treatment for 
chronic facial acne.  The Veteran was seen for a skin rash of 
the chest in September 1992, diagnosed as maculopapular 
formations.  On intake for VA hospitalization in December 
2003, the Veteran was diagnosed with tinea pedis.  

Regarding the Veteran's allegation of herbicide exposure 
during military service in Vietnam, even assuming that the 
Veteran served in Vietnam during his military service, the 
Board notes that chloracne or other acneform disease 
consistent with chloracne are the only skin disorders for 
which presumptive service connection is granted in Veterans 
with herbicide exposure, and the chloracne must manifest to a 
compensable degree within a year of exposure.  In the present 
case, the Veteran has not been diagnosed with chloracne, and 
he has not presented medical evidence linking any present 
skin disability to herbicide exposure during military 
service.  He was first diagnosed with a skin disorder in 
1985, approximately 10 years after service separation, with 
recurrent skin disabilities noted thereafter.  However, no 
competent medical expert has suggested any current disability 
began during military service, or as a result of herbicide 
exposure therein, assuming herbicide exposure could be 
verified or is accepted by the Board.  For these reasons, 
service connection for a skin disability secondary to 
herbicide exposure during military service is not warranted.  
Likewise, because the Veteran did not manifest a skin 
disorder during military service or for many years 
thereafter, and no competent medical expert has suggested 
onset of a skin disorder during active military service, 
service connection for a skin disability on a direct basis is 
likewise not warranted.  

The Veteran himself has alleged that his current skin 
disability is the result of herbicide exposure during 
military service.  However, as a layperson, he is not capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that the Veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau, 492 
F.3d at 1372; see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
the nature of any current skin disability is a complicated 
matter which requires specialized training for a 
determination as to diagnosis and causation, and such issues 
are therefore not susceptible of lay opinions, and the 
Veteran's statements therein cannot be accepted as competent 
evidence.  Additionally, the Board notes the Veteran has a 
longstanding history of chronic paranoid schizophrenia, with 
delusions and auditory and visual hallucinations reported, as 
well as drug and alcohol abuse, and he has been characterized 
by various psychiatric examiners as an unreliable historian.  
Therefore, his contentions regarding such matters as his 
prior medical history and his herbicide exposure during 
military service are of limited value and credibility.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a skin disability, as no 
such disability was incurred during active military service 
or within a year thereafter, or as the result of an incident 
therein, to include herbicide exposure.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a skin disability, 
claimed as secondary to herbicide exposure, is denied.  


REMAND

Within an August 2005 administrative decision, the RO denied 
the Veteran a waiver of indebtedness to VA of $2,049.  He was 
so notified via letter sent on August 18, 2005.  On August 1, 
2006, less than on year thereafter, he filed a written 
statement labeled "Notice of Disagreement" regarding this 
denial of his waiver request.  This written statement was 
received by VA within the one-year period to file a notice of 
disagreement.  38 U.S.C.A. § 7105 (West 2002).  However, the 
RO has yet to issue the Veteran a statement of the case 
regarding this waiver issue.  Under these circumstances, the 
Board is obliged to remand these issues to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a 
statement of the case on the issue of 
entitlement to a waiver of overpayment of 
$2,049 in VA pension benefits.  The 
Veteran and his representative should be 
clearly advised of the need to file a 
substantive appeal if the Veteran wishes 
to complete an appeal of this issue.  If 
an appeal is perfected, then the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


